EXHIBIT 10.9

This publication describes the new Annual Value Creation Plan for key employees
of Metaldyne. Some of the AVC Plan's highlights include:

[spacer.gif] [spacer.gif] •  Participants are selected by the Metaldyne
Executive Committee.

[spacer.gif] [spacer.gif] •  The Plan's financial targets are based on prior
year EBITDA adjusted for capital efficiency.

[spacer.gif] [spacer.gif] •  You and your manager set individual performance
targets.

[spacer.gif] [spacer.gif] •  Target Plan awards may be 10% of pay or more,
depending on position scope and responsibility. You may earn more or less than
your target based on actual Company (and, as applicable, Unit) performance and
individual performance relative to targets.

[spacer.gif] [spacer.gif] •  For any Plan payment to be made in any year,
Company performance results must be at least 50% of targeted results.

The Annual Value
Creation Plan (AVCP)

Metaldyne is committed to ensuring that our total compensation program is
consistent with market competitive pay practices and provides opportunities to
attract and retain excellent performers essential to our business success. As a
component of your total compensation, the Annual Value Creation Plan works to
support our overall business objectives by aligning individual goals with the
goals of shareholders and focusing attention on the key measures of success. The
plan is designed to reward achievement of key business goals and individual
performance based on your contributions.

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Who Participates

The Metaldyne Executive Committee identifies the specific positions that are
eligible for participation in the AVC Plan. The Executive Committee is made up
of the CEO, CFO, and VP HR of Metaldyne. In general, the Committee will award
eligibility to division management, plant managers and their direct reports
(depending on size of the operation), and corporate management.

Performance Measures

AVCP awards are based on "Corporate", which is defined as all of Metaldyne,
"Unit", which is the level for which you have most direct accountability
(defined as division or group), and "Individual" performance during the year.

Corporate and Unit Performance

As defined in the box on the following page, the Annual Value Creation Plan uses
targeted EBITDA ("Earnings Before Interest, Taxes, Depreciation and
Amortization") as the measure of Corporate and Unit performance. While there are
many possible measures for performance, EBITDA was selected because it is a good
measure of cash flow – the "fuel" for reinvestment in our businesses and valued
by investors because cash flow provides resources for reinvestment.


--------------------------------------------------------------------------------



Each year, targeted EBITDA will be established based on prior year EBITDA
adjusted for capital efficiency.

"Targeted EBITDA"

[spacer.gif] [spacer.gif]   EBITDA (pronounced "E-BE-DA") is a measure of cash
flow calculated as revenue minus expenses (before interest, taxes, depreciation
and amortization). By excluding interest, taxes, depreciation and amortization
from the expenses used in the calculation, the earnings figure that results is a
good indication of the amount of money being brought into the company.
For the AVC Plan, prior year EBITDA is adjusted for capital efficiency. The
adjustment is made as shown at right.

Components of Formula

Prior Year EBITDA
+

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Prior year
gross Capex [spacer.gif] } [spacer.gif] [spacer.gif] Less: Prior year
depreciation expense [spacer.gif] x45% [spacer.gif] [spacer.gif] Less: Prior
year estimated depreciation on leased assets(1) [spacer.gif] Plus/less: Change
in working capital(2) [spacer.gif] [spacer.gif]

=

Current year targeted EBITDA

[spacer.gif] [spacer.gif] (1)  Depreciation on Leased Assets affect units that
have leased assets that are paid by Corporate.

[spacer.gif] [spacer.gif] (2)  Working capital is defined as: Current Assets
(excluding Cash, Trade AR and intercompany receivables) less Current Liabilities
(excluding Trade AP, ST Notes Payable, accrued intercompany interests payable,
and intercompany notes payable.)

Individual Performance

At the beginning of each year, you and your immediate manager will establish
three to five measurable goals that are consistent with organizational goals
(and subject to approval by the next level of management). At the end of the
year, individual performance will be measured relative to those goals. Each
year, there may be a corporate-wide focus for some or all of the individual
goals.

AVC Plan Steps – Beginning of the Year

At the beginning of each year, we go through the following five steps:

Beginning of Year – Step 1: Determine Your Target Award

Your AVC Plan target award is simply a percentage of your annual base salary.
This percentage is based on your position and scope of responsibility.

Target Award Example:

Setting AVC Plan Target Award: Assume the employee's AVC Plan target is 10% of
12/31 base salary, and that base salary is $80,000. In this case, the employee's
AVC Plan award target is $8,000 (10% X $80,000).

Beginning of Year – Step 2: Determine Unit and Related Components

If yours is a Unit position (those reporting through an operations group
president), your AVC Plan award will be made up of three components: 1)
Corporate adjusted EBITDA, 2) Unit adjusted EBITDA, and 3) individual
performance. Alternatively, if yours is a Corporate position (all other


--------------------------------------------------------------------------------


positions), your AVC Plan award will be made up of two components: 1) Corporate
adjusted EBITDA and 2) individual performance.

Beginning of Year – Step 3: Determine the Corresponding Component Weighting

Each component of your AVC Plan award has a "weighting" that indicates the
component's relative importance to your overall Plan award, as summarized in the
following chart:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] If your
position is: [spacer.gif] These measures are
considered for your
AVCP award: [spacer.gif] And each
measure has this
relative weighting: Corporate [spacer.gif] Corporate Adjusted EBITDA
[spacer.gif]   75 %    [spacer.gif] Individual Performance [spacer.gif]   25 % 
  [spacer.gif]   [spacer.gif]   100 %    [spacer.gif]   [spacer.gif]       Unit
[spacer.gif] Corporate Adjusted EBITDA [spacer.gif]   40 %    [spacer.gif] Unit
Adjusted EBITDA [spacer.gif]   35 %    [spacer.gif] Individual Performance
[spacer.gif]   25 %    [spacer.gif]   [spacer.gif]   100 %  [spacer.gif]

Component Weighting Example:

Assume an employee in a Unit position has an AVC Plan target of $8,000. The
employee's target award is made up of the following components:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Corporate Adjusted EBITDA [spacer.gif] 40% weight X $8,000 = $3,200
Unit Adjusted EBITDA [spacer.gif] 35% weight X $8,000 = $2,800 Individual
Performance [spacer.gif] 25% weight X $8,000 = $2,000   [spacer.gif] $8,000
[spacer.gif]

Beginning of Year – Step 4: Determine Target Performance for the Year

The Plan's financial targets are established based on prior year EBITDA adjusted
for capital efficiency. At the beginning of the year you will receive
information about the target for Corporate adjusted EBITDA in the coming year
and, as applicable, the target for Unit adjusted EBITDA.

Beginning of Year – Step 5: Set Your Individual Goals for the Year

By February 15 of each year, you and your manager will set individual
performance targets for the year. Your individual performance goals must be
approved by the next higher level of management. Each year, there may be a
corporate-wide focus on some or all of the individual goals.

AVC Plan Steps – End of the Year

At the end of each plan year, AVC Plan awards will be determined following these
four steps:

End of Year – Step 1: Determine Actual Performance Result

Soon after the end of each Plan year, actual Corporate Adjusted EBITDA, Unit
Adjusted EBITDA and individual performance results will be measured. Adjusted
EBITDA measures are compared to the targets, (determined by adjusting prior year
EBITDA for capital efficiency) and individual performance results are compared
to goals set at the beginning of the year.

Results for each of the categories are expressed as Actual Performance divided
by Target Performance. In this way, 100% indicates performance targets were met
for the measure; a percentage above 100% indicates performance targets were
exceeded — below 100% means performance targets were not achieved.


--------------------------------------------------------------------------------


Determine Actual Performance Example:

Assume the target for Unit EBITDA was $10 million, and actual Unit Adjusted
EBITDA was $11 million. Then performance results for Unit Adjusted EBITDA equals
110% of target ($11 million actual divided by $10 million targeted = 1.10 or
110%).

End of Year – Step 2: Determine Corresponding Payment Factor

The AVC Plan then uses a "Performance Payment Factor" (see table, below) to
determine a percentage of target award for each component (Corporate Adjusted
EBITDA, individual performance and, for Unit positions, Unit Adjusted EBITDA).

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Percent of target achieved for a
given component (see Step 1): [spacer.gif] Performance Payment Factor: <80% of
target [spacer.gif] 0% of target award 80% of target [spacer.gif] 50% of target
award 85% of target [spacer.gif] 65% of target award 90% of target [spacer.gif]
80% of target award 95% of target [spacer.gif] 90% of target award 100% of
target [spacer.gif] 100% of target award 105% of target [spacer.gif] 110% of
target award 110% of target [spacer.gif] 120% of target award 115% of target
[spacer.gif] 135% of target award 120% of target [spacer.gif] 150% of target
award 120% – 150% of target [spacer.gif] 150% of target award plus 3% for each
additional 1% that performance exceeds
120% of target >150% of target [spacer.gif] 240% of target award [spacer.gif]

No payment will be made for any award component when actual performance for that
component is below 80% of target. Regardless of results for other measures, if
Corporate Adjusted EBITDA falls below 50% for any year, there will be no AVC
Plan awards paid for that year.

Results between the levels stated on the chart above will be interpolated, i.e.,
for actual results between the stated percentages, there will be a corresponding
payment level between the stated payment factor percentages.

Determine Payment Factor Example:

Assume actual Corporate adjusted EBITDA is 120% of target. Using the Performance
Payment Factor table, we can determine that 150% of the target award for the
Corporate Adjusted EBITDA component will be paid.

End of Year – Step 3: Multiply by Component Weighting

After determining the applicable Performance Payment Factor for each award
component based on the actual results for Corporate Adjusted EBITDA (and Unit
Adjusted EBITDA for Unit positions) and individual performance results, the
Performance Payment Factors are multiplied by the applicable component weighting
determined at the beginning of the year.

Component Weighting Example:

For a Unit employee with the following results for each performance category —
Corporate Adjusted EBITDA – 120% of target; Unit Adjusted EBITDA – 110% of
target; and Individual Performance – 100% of target — the Performance Payment
Factors and the Component Weightings are multiplied as follows:


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] Performance Category [spacer.gif]
Performance
vs. Plan [spacer.gif] Payment
Factor [spacer.gif]   [spacer.gif] Component
Weighting [spacer.gif]   [spacer.gif] Total [spacer.gif]   Corporate Adjusted
EBITDA: [spacer.gif]   120 %  [spacer.gif]   150 %  [spacer.gif]   X  
[spacer.gif]   40 %  [spacer.gif]   =   [spacer.gif]   60 %  [spacer.gif]      
Unit Adjusted EBITDA: [spacer.gif]   110 %  [spacer.gif]   120 %  [spacer.gif]  
X   [spacer.gif]   35 %  [spacer.gif]   =   [spacer.gif]   42 %  [spacer.gif]  
    Individual Performance: [spacer.gif]   100 %  [spacer.gif]   100 % 
[spacer.gif]   X   [spacer.gif]   25 %  [spacer.gif]   =   [spacer.gif]   25 % 
[spacer.gif]       [spacer.gif]

End of Year – Step 4: Sum of Weighted Payment Factors Equals Actual Award

The fourth and final step to determine the actual Annual Value Creation Plan
award is to sum the weighted performance payment factors for each component,
then multiply the total by the target award amount, as illustrated in the
following example.

Actual Award Example:

Assume you are a Unit employee with a total Plan award target of $8,000. Also
assume the following results are achieved for each performance category:
Corporate Adjusted EBITDA – 120% of target; Unit Adjusted EBITDA – 110% of
target; and Individual Performance – 100% of target. Given these assumptions,
your actual AVC Plan award is determined to be 127% of the $8,000 target award,
or $10,160.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] Performance Category [spacer.gif]
Performance
vs. Plan [spacer.gif] Payment Factor [spacer.gif]   [spacer.gif] Component
Weighting [spacer.gif]   [spacer.gif] Total Corporate Adjusted EBITDA:
[spacer.gif]   120 %  [spacer.gif]   150 %  [spacer.gif] X [spacer.gif]   40 % 
[spacer.gif]   =   [spacer.gif]   60 %  Unit Adjusted EBITDA: [spacer.gif]   110
%  [spacer.gif]   120 %  [spacer.gif] X [spacer.gif]   35 %  [spacer.gif]   =  
[spacer.gif]   42 %  Individual Performance: [spacer.gif]   100 %  [spacer.gif]
  100 %  [spacer.gif] X [spacer.gif]   25 %  [spacer.gif]   =   [spacer.gif]  
+ 25 %    [spacer.gif] Total Weighted Performance: [spacer.gif]   127 %   
[spacer.gif] Target Award: [spacer.gif] $ 8,000       [spacer.gif] Actual Award:
[spacer.gif] $ 10,160     [spacer.gif]

    


Additional Information

Prorated Awards

If you move between units within the year, your award will be calculated to
reflect the time spent in each unit. If you move into or out of an AVCP eligible
position, you will receive a prorated award based on your 12/31 salary.

Termination of Employment

If you terminate employment prior to the payment date, due to death, retirement
or disability, you will be eligible for a pro-rata share when awards are paid.
If you terminate for any other reason prior to payment date, you forfeit your
award for the plan year.

Administration

The Executive Committee will administer the plan. This committee will consist of
the CEO, CFO and VPHR of Metaldyne.

Future of the Plan

The Compensation Committee of the Board reserves the right to amend, interpret
or cancel the plan at any time based on the best interests of the Company and
its shareholders. This plan supercedes all prior documentation relating to the
Annual Value Creation Plan.

Questions?

If you have questions about the Annual Value Creation Plan described here, or
about any other aspect of your Metaldyne compensation program, contact your
local Human Resources department.

Note:

At no time is this plan to be considered an employment contract between the
participants and the Company. It does not guarantee participants the right of
continued employment. It does not affect a participant's right to leave the
Company or the Company's right to discharge a participant.


--------------------------------------------------------------------------------
